Citation Nr: 1702760	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  10-39 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for congestive heart failure (CHF), to include as due to exposure to Agent Orange, and as secondary to service-connected diabetes mellitus type II, coronary artery disease (CAD), and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, to include as due to exposure to Agent Orange, as secondary to CHF, and as secondary to service-connected diabetes mellitus type II and PTSD. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant, C.T., and T.R.
ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to February 1970, to include service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction was subsequently transferred to the RO in Atlanta, Georgia.

In May 2015, the Veteran had a hearing before the undersigned judge via a Travel Board and a transcript of that hearing is of record. 

In September 2015, these matters were remanded for further development.

In March 2016, the Veteran signed an expedited waiver of the 30 day waiting period and Agency of Original Jurisdiction (AOJ) consideration of additional evidence of new evidence.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

The Veteran contends that he has heart disorder (claimed as congestive heart failure) due to Agent Orange exposure and secondary to service-connected diabetes mellitus, type II, CAD, and PTSD.  He also contends that he has hypertension due to Agent Orange exposure and secondary to a heart disorder, diabetes mellitus, type II and PTSD.

Pursuant to the Board's September 2015 remand, the Veteran was afforded a VA heart conditions Disability Benefits Questionnaire (DBQ) examination in January 2016 at which time cardiomyopathy and hypertensive heart disease were diagnosed.  The examiner indicated a history of congestive heart failure (CHF).  The examiner also indicated that hypertension was the etiology for his cardiomyopathy.

In a January 2016 addendum, the examiner opined that the Veteran did not currently have CHF or myocardial infarction and opined that CHF was not caused or aggravated by herbicide exposure, diabetes mellitus, CAD, or PTSD.  With regard to hypertension, the examiner opined that hypertension is not caused or aggravated by CHF (cardiomyopathy).  The examiner further opined that the issue of hypertension and herbicide exposure has not been resolved and that a mild association between the two was not enough evidence to find that it is at least as likely as not that the Veteran's hypertension was related to herbicide exposure.  Finally, the examiner opined that the issue of PTSD causing hypertension is not resolved and that there was inadequate information to determine any "linkage" between the two and or find that hypertension was aggravated by PTSD since the chronology of the two could not be determined.

With regard to service connection for hypertension on a secondary basis, the Board notes that the VA examiner did not use the correct legal standard which is whether it is at least as likely as not that the Veteran's hypertension is (a) proximately due to or the result of the Veteran's service-connected disorder, or (b) aggravated or permanently worsened by a service-connected disorder.

Since the examiner's opinions do not conform to the correct legal standard the Board finds that another medical opinion is warranted.

In addition, at the May 2015 hearing, the Veteran's representative cited studies conducted by NIH, Web MD and the Mayo Clinic which found that PTSD was a contributing factor to heart disease and hypertension.  On remand, these studies should be considered by a new VA examiner.

Finally, as the resolution of the claim for service connection for hypertension might impact the issue of entitlement to service connection for a heart disorder, the issues are inextricably intertwined, and the claim for service connection for a heart disorder must also be remanded.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Forward the Veteran's claims folder to an examiner (other than the January 2016 VA examiner) for an addendum opinion regarding the nature and etiology of any hypertension and heart disease.  The examiner is requested to review the claims folder, to include this remand and all prior remands.  Unless the examiner finds that a new examination is required, the Veteran need not be examined again.  

a) With regard to hypertension:

Is it at least as likely as not (a 50 percent probability or greater) that any hypertension, diagnosed at any time during the course of the appeal, had its onset in or is etiologically-related to or a result of the Veteran's active duty service, to include herbicide exposure?

Is it at least as likely as not (50 percent probability or more) that any hypertension, diagnosed at any time during the course of the appeal, is (a) proximately due to or the result of the Veteran's service-connected disabilities, including PTSD, or (b) aggravated or permanently worsened by his service-connected disabilities, including PTSD?  If it is determined that the hypertension is related to a service-connected disability, to the extent possible, the examiner should indicate the approximate degree of disability or baseline before the onset of aggravation.

b) With regard to a heart disorder (including cardiomyopathy and CHF)

Is it at least as likely as not (a 50 percent probability or greater) that any heart disorder, diagnosed at any time during the course of the appeal, had its onset in or is etiologically-related to or a result of the Veteran's active duty service, to include herbicide exposure?

Is it at least as likely as not (50 percent probability or more) that any heart disorder, diagnosed at any time during the course of the appeal, is (a) proximately due to or the result of the Veteran's service-connected disabilities, including PTSD, or (b) aggravated or permanently worsened by his service-connected disabilities, including PTSD?  If it is determined that any heart disorder is related to a service-connected disability, to the extent possible, the examiner should indicate the approximate degree of disability or baseline before the onset of aggravation.

Please review the May 2015 Board hearing transcript and consider the Veteran's representative's reference to studies provided by NIH, Web MD and the Mayo Clinic which state that PTSD and depression are contributing factors to heart disease and hypertension.  See, Hearing Transcript at p.4.

Note: The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

Note: The requested opinions on aggravation should be premised on the baseline level of severity of the disorder before the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the examiner's current findings.
If an opinion cannot be rendered without resorting to speculation, the physician should explain why it would be speculative to respond.
2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

